Citation Nr: 0327227	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  95-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to March 
1973.  He died in November 1994.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the claim for service 
connection for cause of the veteran's death.  

In March 1997, the Board denied the claim for service 
connection for cause of the veteran's death.  The appellant 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 1998, the appellant 
and the Secretary of VA filed a joint motion for remand, 
asserting the Board had failed to articulate adequate reasons 
and bases in denying the claim for service connection for 
cause of the veteran's death.  The Court granted the joint 
motion that same month.

In June 1998, the Board denied the claim for service 
connection for cause of the veteran's death.  The appellant 
appealed the decision to the Court.  In December 1999, the 
Court issued an opinion, wherein it affirmed the Board's June 
1998 decision.  Judgment was entered in January 2000.  The 
appellant then appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In November 2000, the Federal Circuit remanded the 
appellant's claim to the Court for further proceedings 
consistent with the then recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In October 2001, the Court recalled the 
January 2000 judgment and withdrew the December 1999 opinion 
and vacated the June 1998 decision and remanded the claim to 
the Board for readjudication with application of the new law.

The case has been returned to the Board for further appellate 
review. 


REMAND

The Board finds that a remand is necessary.  As stated above, 
in the October 2001 Order, the Court noted that the VCAA had 
been passed while the appellant's claim was still in 
appellate status.  This law substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See 38 U.S.C.A §§ 5100-5103A, 5106-7 (West 2002).  The new 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Under this law, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  Additionally, 
VA must inform the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  
38 U.S.C.A. § 5103(a) (West 2002).  The appellant has not 
been informed of which information and evidence she was to 
provide to VA and which information and evidence VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Additionally, the Board notes that when the case was returned 
to the Board, it sought to obtain a Veterans Health 
Administration (VHA) medical opinion, which opinion was 
received in November 2002.  In January 2003, the Board 
provided the appellant and her representative with a copy of 
the medical opinion and an opportunity to submit additional 
evidence and/or argument within 60 days of the date of the 
letter.  The record reflects that the copy of the medical 
opinion sent to the appellant's representative was returned 
as undeliverable (there is no evidence in the claims file 
that the letter sent to the appellant was returned as 
undeliverable).  It appears that the letter was addressed to 
a former address of the representative.  Regardless, the 
Board finds that such error is harmless since the case is 
being remanded to the RO, and, therefore, the veteran's 
representative will have the opportunity to submit additional 
evidence and/or argument on the appellant's behalf.  Again, 
the Board notes that the appellant's letter was not returned 
to the Board as undeliverable and thus she is presumed to 
have received a copy of the VHA opinion.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied, to include informing her of 
which information and evidence she was to 
provide to VA and which information and 
evidence VA would attempt to obtain on her 
behalf.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim for 
service connection for cause of the 
veteran's death.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

